{¶ 20} I respectfully dissent from the majority's opinion that the "accidental encounter" between appellant and the child constitutes "communication" under R.C. 3107.07(A).
 {¶ 21} It is my opinion that the word "communication" in the statute is an action word, a derivative of the verb "to communicate" which implies some minimal affirmative act such as making a telephone call to a child or sending a birthday card or gift. No such affirmative act is present in this record. I would therefore affirm the trial court's decision.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Guernsey County Court of Common Pleas, Probate Division, is vacated and the matter is remanded for further proceedings in accordance with the law and our opinion. Costs assessed to appellee.